 344DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDL.W. Le Fort Company,Inc.andInternationalBrotherhood of Boilermakers,Iron Shipbuilders,Blacksmiths,Forgers and Helpers,Lodge No.92, AFL-CIO. Case 21-CA-23984July 29, 1988DECISION AND ORDERBY CHAIRMAN STEPHENS AND MEMBERSBABSON ANDCRACRAFTOn September 15, 1986,AdministrativeLawJudge Frederick C. Herzog issued the attached de-cision.The Respondent filed exceptions and a sup-porting brief.The National LaborRelations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and brief,and hasdecided to affirm the judge's rulings,findings,' andconclusionsonly to theextent consistentwith thisDecision and Order.We agree with the judge that the Respondentviolated Section 8(a)(1) of the Act by the state-ments of Mike Grant,one of the Respondent'sowners,to employee Joseph Ennes in February1985 and to employee James Perez in May 1985that there was not going to be a union, and histhreat to employee Preston Williams in June 1985,overheard by Perez,that he would fire Williamsonce the Union was out of the way. Further, weconclude,as did the judge,that the Respondentviolated Section 8(a)(5) of the Act, but we base theviolationonlyon theRespondent'sunilateralchanges in health and welfare benefits.In the spring of 1985,the Respondent and theUnion began negotiations for a collective-bargain-ing agreement to succeed the one scheduled toexpireMay 31, 1985.2 Afterseven bargaining ses-sions,the Respondent submitted its final proposaldated May 30.The employees rejected the propos-al on June 1,but did not vote to strike.As of June1the Respondent stopped making the payments tothe pension and health and welfare funds that theexpiring contract required.The parties met againon June 3 and7,butdid not resolve their differ-ences.On June 11 the Respondent made anotherfinal offer that contained some provisions more re-strictive than those it had proposed earlier.'The Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950),enfd. 188 F.2d 362(3d Cir.1951).We have carefully examined the record and find no basis for reversingthe findings2All dates are in 1985 unless otherwise notedFrom the evidence presented concerning negoti-ations,we conclude that the parties engaged inhard bargaining,remained far apart on key issues,and reached impasse as of June 1 when the em-ployees rejected the Respondent'sMay 30 offer.The GeneralCounsel does not contend,nor doesthe record evidence indicate,that the Respondent'sconduct during negotiations through May 30 con-stituted bad-faith bargaining per se.The complaintalleges only bad-faith bargaining on or after June11 and unlawful changes in pension and health andwelfare benefits on or after June 1. Under thesecircumstances,we do not find,as the judge did,that theJune 1 impasse was taintedby the Re-spondent's threats to employeesor by any priorbad-faith bargaining.Rather,we find that the June1impasse was bona fide and, thereafter,theRe-spondent was free to implement its final offer ofMay 30.3 As that offerdid not provide for pen-sions,we findthat the Respondent could lawfullyterminate pension contributions after impasse, anddid not violate Section 8(a)(5) when it discontinuedpaymentsto thepension fund designated by thecontract.The May 30proposal,however,did in-clude a health and welfare provision that statedthat theRespondent agreed"to remain in theSouthernCaliforniaSteelFabricators and Boiler-makers Trust."Accordingly,we find that the Re-spondent violated Section 8(a)(5) when,contrary toitsfinal offer,itdiscontinued contributions to thehealth and welfare fund designated by the contractand established a different health and welfare planas a condition of employment.4Based on our review of the course and conductof negotiations we do not agree with the judge thatthe Respondent's proposals of June 11 warrant theconclusion that the Respondent was engaged insurface bargaining. 5 On the issues of union securi-ty, checkoff,and pension benefits,the key issuesthat had separated the parties from the beginningof negotiations,6the Respondent's position,set outin the June 11 proposals,remained the same. Like-wise,itsposition on a hiring hall, contrary to thejudge's finding, was the same as its May 30 posi-tion, reservingfor theRespondent the right to hirenew employees from any source.The holiday ben-8 SeeTaft BroadcastingCa, 163 NLRB 475(1967). enfd. sub nom.Tel-evision ArtistsAFTRAY.NLRB,395 F 2d 622(D.C Cir 1968)4 SeeWayne's Dairy,223 NLRB 260, 265 (1976). See alsoStone BoatYard,264 NLRB 981 (1982),enfd 715 F 2d 441 (9th Cir.1983).S SeeAtlanta Hilton&Tower,271 NLRB 1600 (1984).The parties stipulated that throughout the contract negotiations, thepositions of the parties had been fairly consistent on the union security.checkoff,and pension issues, "with the employer consistently taking theposition that union security and checkoff and pension not be part of thesuccessor collective bargaining agreement, or not be included, and theunion consistently taking the position that those three items be includedin the collective bargaining agreement "290 NLRB No. 45 L.W. LE FORT CO.efits and wage classification rates proposed werealso unchanged.On some issues the June 11 proposals were morerestrictive than the May 30 proposals.The June 11proposals lengthened the probationary period fornew employees and the employment period re-quired for employees to earn prorated vacationbenefits.They shortened the contract term from 2years to 1 year,with the result that a limitedsecond-yearwage adjustment was deleted. Theyamended the grievance procedure and the strikeand lockout provisions to omit arbitration andpermit the Respondent to implement its final griev-ance decision and the Union to apply economicsanctions in response.They replaced the health andwelfare plan of the expired contract with a differ-ent plan.It is significant,however,that the Re-spondent advanced its June 11 proposals after theparties had reached a legitimate impasse and itseconomic position was strengthened by the em-ployees'failure to strike.7In these circumstanceswe do not think the June 11 proposals demonstratethat the Respondent had no intent to compose thedifferences it had with the Union and sought tofrustrate bargaining.In so concluding,we do not find that the Re-spondent's antiunion statements to employees andits unilateral changes in the health and welfare planwarrant a different result with respect to the Re-spondent's June 11 proposals.Thus, we note thattwo of the three antiunion statements were madeprior to the parties'bargaining throughMay 30and we have found,and the General Counsel hasnot alleged otherwise,that the Respondent did notengage in bad-faith bargaining through that date,notwithstanding the antiunion statements.8 Further,although the Respondent's unilateral changes in thehealth and welfare plan violated Section 8(a)(5)and such conduct is a factor to be considered indeterminingwhether overall bad-faith bargainingoccurred,itdoes not necessarily follow from suchconduct that the Respondent's June 11 proposalsdemonstrated an intent to avoid reaching an agree-7 SeeBarry-Wehmiller Co.,271 NLRB 471 (1984);Hyatt Regency NewOrleans,281 NLRB 279 (1986).8 The judge,in finding that the Respondent's June II proposals wereso regressive as to warrant an inference that the Respondent had no realintent to compose its differences with the Union,relied heavily on theRespondent's changed bargaining posture in 1985 compared to previousyears.He concluded that the "real motivating factors"behind this changewere an incident in February in which Grant expressed to the Union'sshop steward his unhappiness with the Union's denial of pension benefitsto Grant's father,a longtime union member,and Grant's confrontation inFebruary or March with the Union's president concerning the treatmentof the latter's son,who was employed by the Respondent Even were weto consider these incidents as reflecting more than Grant's personal piquewith the Union,such incidents would not be determinative of whetherthe June I I proposals,in themselves,were so unreasonable as to consti-tute bad-faith bargaining.In any event,we note that these incidents oc-curred prior to the good-faith bargaining through May 30.345ment with the Union.Roman IronWorks,275NLRB 449,453 (1985).In this regard,we empha-size,as noted above,that many of the June 11 pro-posals were consistent with the May 30 proposalsand that,although certain other of the June 11 pro-posals were more restrictive than the May 30 pro-posals,theywere advanced after the parties hadreached a legitimate impasse and the Respondent'seconomic position had been strengthened by theemployees'failure tostrike.Accordingly,consider-ing the Respondent's overall conduct here underAtlanta Hilton,supra,we conclude that the GeneralCounsel has not established by a preponderance ofthe evidence that the Respondent'sconduct inmaking more restrictive proposals on June 11 con-stituted surface bargaining rather than good-faith,albeit hard,bargaining.9AMENDED CONCLUSIONS OF LAWSubstitute the following paragraphs for thejudge's Conclusions of Law 5 and 6."5. By discontinuing the health and welfare pay-ments requiredby thebargaining contract that ex-piredMay 31, 1985,and replacing the contracthealth and welfare plan with a different plan, theRespondent violated Section 8(a)(5) and(1) of theAct."6. By threatening employees that there was notgoing to be a union and that the Respondent wouldfire an employee once the Union was out of theway, theRespondent violated Section 8(a)(1) of theAct."REMEDYHaving found that the Respondent has engagedin certain unfair labor practices,we will order it tocease and desist and to take certain affirmativeaction designed to effectuate the policies of theAct.We have found that the Respondent violatedSection 8(a)(5) and (1) of the Act by failing to con-tribute to the health and welfare fund designated9 Chairman Stephens would not extend the logic ofBarry-WehmillerCo., 271 NLRB 471 (1984), i.e.,finding no manifestation of bad faith inan employer's offering the union a less favorable contract after it hasweathered a strike,to the situation here, where the Respondent has al-tered its offer for the worse after the Union has simply voted to reject itand has, for the moment at least,declined to strike.The changes-in par-ticular, the withdrawalof the offerto arbitrate grievances-were not in-significant,and they were made a little more than a week after one of theRespondent's owners told an employee that there was going to be "nounion in the shop " Even granting that the parties had been at impasseover issues other than those involved in the clauses in which the regres-sive changes were made,Chairman Stephens would find that an employ-er that,without any real explanation,makes its total contract offer evenless favorable than the offer already rejected is not seeking in good faithto reach a collective-bargaining agreement with the union.Thus, Chair-man Stephens would predicate the 8(a)(5) violation on the additionalground of regressive bargaining. 346DECISIONSOF THE NATIONALLABOR RELATIONS BOARDby the contract that expired May 31,1985, and byestablishing a different plan. Therefore,we shallorder it to bargain,on the Union's request, abouthealth and welfare benefits and to reimburse thefund designatedby the contractfor the amounts itfailed to pay from June 1,1985, when it discontin-ued payments,through November 30, 1985, thedate the parties stipulated the period of liabilityshould end.1 °We shall also require the Respondenttomake whole employees for any losses or ex-penses incurred by reason of its unlawful unilateralconduct,with interest as computed inNew Horizonsfor theRetarded. 111ORDERThe NationalLaborRelations Board orders thatthe Respondent,L.W. Le Fort Company, Inc.,Placentia,California,its officers,agents,successors,and assigns, shall1.Cease and desist from(a) Threatening employees that there will not bea union and that employees will be dischargedwhen the Union is gone.(b) Refusing to bargain collectively with Interna-tionalBrotherhood of Boilermakers,Iron Ship-builders,Blacksmiths,Forgers and Helpers, LodgeNo. 92,AFL-CIO,as the representative of its em-ployees in the appropriate unit describedbelow, byunilaterally discontinuing health and welfare con-tributions to the fund designated by the bargainingcontract that expired May 31,1985, or by unilater-ally instituting a different health and welfare plan.(c) In any like or related manner interferingwith,restraining,or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2.Take the following affirmative action neces-sary to effectuate the policiesof the Act.(a)On request,bargain with the Union as the ex-clusive representative of employees in the follow-10 Because the provisions of employeebenefit fundagreements arevariable and complex,the Board does not provide at the adjudicatorystage of a proceeding for the addition of interest at a fixed rate on unlaw-fullywithheld fund payments.We leave to the compliance stage thequestion of whether the Respondent must pay any additional amountsinto the health and welfare fund in order to satisfy our make-wholeremedy These additional amounts may be determined,depending on thecircumstances of each case,by reference to provisions in the documentsgoverning the funds at issue and,when there are no governing provi-sions, to evidence of any loss directly attributable to the unlawful with-holding action,which might include the loss of return on investment ofthe portion of funds withheld or additional administrative costs,but notcollateral losses.SeeMerryweather OpticalCo, 240 NLRB 1213, 1216 fn7(1979).11 In accordance with our decisioninNew Horizons for the Retarded,283 NLRB 1173 (1987),interest on and after January 1,1987, shall becomputed at the"short-term Federal rate"for the underpayment of taxesas set out in the 1986 amendmentto 26 US C § 6621Interestonamounts accrued prior to January 1,1987 (the effective date of the 1986amendmentto 26 U.S.C. § 6621), shall becomputed in accordance withFlorida Steel Corp.,231 NLRB 651 (1977).ing appropriate unit concerning health and welfarebenefitsand, if an understanding is reached,embody the understanding in a signed agreement:All production and maintenance employees inthe Respondent's plant located at 1136 Rich-fieldRoad,Placentia,California,performingwork in manufacturing,fabricating,assem-bling, contract and repair shops,including theoperation of all machines,mechanical devicesand tools as may be required to properly per-form and complete the work covered by thescope of prior collective bargaining agree-ments between the parties;excluding all em-ployees who are presently represented throughcollective bargaining agreements with otherunions affiliatedwith theAFL-CIO, officeand clerical employees,technical and profes-sional employees, guards and supervisory em-ployees.(b)Make whole unit employees by contributingto the health and welfare fund designated by thecollective-bargaining contract that expired May 31,1985, and by reimbursing employees for any lossesor expenses incurred by reason of its unlawful con-duct, in the manner set forth in the remedy sectionof the decision.(c) Preserve and, on request,make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords,timecards,personnel records and reports,and all other records necessary to analyze theamounts due under the terms of this Order.(d)Post at its facility in Placentia,California,copies of the attached notice marked"Appen-dix."12 Copies of the notice, on forms provided bythe Regional Director for Region 21, after beingsigned by the Respondent's authorized representa-tive,shall be postedby theRespondent immediate-ly upon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered,defaced,or covered by any other material.(e)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.12 If this Orderis enforced by a judgment of a United States court ofappeals,the words in the notice reading"Posted by Order of theNation-alLabor Relations Board"shall read"Posted Pursuant to a Judgment ofthe United States Courtof AppealsEnforcing an Order of the NationalLaborRelations Board " L.W. LE FORT CO.347APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.WE WILL NOT threaten employees that there willnot be a union and that employees will be dis-charged when the Unionis gone.WE WILL NOT refuse to bargain collectively withInternationalBrotherhood of Boilermakers, IronShipbuilders,Blacksmiths,Forgers and Helpers,Lodge No. 92, AFL-CIO, as the representative ofour employees in the appropriate unit describedbelow,by unilaterally discontinuing health andwelfare contributions to the fund designated by thebargaining contract that expired May 31, 1985, orby unilaterally instituting a different health andwelfare plan.WE WILL NOT in any like or related mannerinterferewith,restrain,or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL,on request,bargain with the Union asthe exclusive representative of our employees inthe following appropriate unit concerning healthand welfare benefits,and, if an understanding isreached, embody the understanding in a signedagreement:All productionand maintenance employees inour plant located at 1136 Richfield Road, Pla-centia,California,performing work in , manu-facturing,fabricating,assembling,contract andrepair shops,including the operation of all ma-chines,mechanical devices and tools as may berequired to properly perform and complete thework covered by the scope of prior collectivebargaining agreements between the parties; ex-cluding all employees who are presently repre-sented through collective bargaining agree-ments with other unions affiliated with theAFL-CIO, office and clerical employees, tech-nical and professional employees, guards andsupervisory employees.WE WILL make whole unit employees by con-tributing to the health and welfare fund providedfor by the collective-bargaining contract that ex-piredMay 31, 1985, and by reimbursing employeesfor any losses or expenses incurred by reason ofour unlawful conduct, in the manner required bythe Board.L.W. LEFORT COMPANY, INC.Salvador Sanders, Esq.,for the General Counsel.A. Patrick Nagel, Esq.,of NewportBeach,California, forthe Respondent.DECISIONSTATEMENT OF THE CASEFREDERICK C. HERZOG, Administrative Law Judge.Thismatter was heard by mein LosAngeles, California,and is based on a chargefiled byInternational Brother-hood of Boilermakers,Iron Shipbuilders,Blacksmiths,Forgers and Helpers,LocalNo. 92, AFL-CIO (theUnion) on or about 13 June 1985 allegingthat L. W. LeFort Company,Inc. (Respondent)committed certain vio-lations of Section 8(a)(5) and(1) of theNational LaborRelationsAct (the Act). Onor about 30 October 1985theRegionalDirector for Region 21 of the NationalLaborRelations Board(Board)issued a complaint andnotice of hearing alleging violations of Section 8(a)(5)and (1) of the Act.The issues raised by the pleadings were tried beforeme on 11 and 12 December 1985. All parties appeared atthe hearing through counsel and were given full oppor-tunity to participate,to introduce relevant evidence, toexamine and cross-examine witnesses,to argue orally,and to file briefs.Based on the record,and my consider-ation of the briefsfiled by eachof the parties, and myobservation of the demeanor of the witnesses,Imake thefollowingFINDINGS OF FACT1.THE BUSINESS OF RESPONDENTRespondent is a California corporation engaged in thebusiness of fabricating products from steel and their in-stallation in industrial and commercial establishments,havingits officeand place of business in Placentia, Cali-fornia.During the normal course and conduct of its busi-ness operations, it purchases and receives goods, prod-ucts, and materials valued in excessof $50,000 directlyfrom customers located outside the State of California.Based on these admitted facts, I find that Respondentisan employer engaged in and affecting commercewithin the meaning of Section 2(2), (6), and(7) of theAct.11.THE LABOR ORGANIZATIONThe complaint alleges, the answer admits, and I findthat theUnionisnow, and at all times material has beena labor organization within the meaningof Section 2(5)of the Act. 348DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIII.THE ALLEGED UNFAIR LABOR PRACTICESA. The IssuesThe complaint,as amended,or argued by the GeneralCounsel at the trial,advances two propositions as the es-sential issues in this case.The first is that in or aboutFebruary'and in or about May or June,Respondentthreatened employees by stating that there was not goingto be a union at Respondent.The second is that since onor about 11 June Respondent has failed and refused tobargain collectively in good faith with the Union by,among other things, submitting regressive proposals in anattempt to avoid agreement and to create an impasse inbargaining;as a consequence,theGeneral Counsel as-serts thatRespondent has therefore violated Section8(a)(5) of the Act by its failure and refusal to makehealth and welfare pension payments on behalf of em-ployees into the appropriate trust funds,as set forth inthe recently expired collective-bargaining agreement.Another matter, which was apparently inadvertentlyleft open by the parties as an issue in this case,concernsthe appropriate description of the unit involved. Neitherparty disputes that this controversy involves only theRespondent's shop employees,and that Respondent'sfield employees are covered by a separate collective-bar-gaining agreement.The complaint alleges a unit de-scribed as"allproduction and maintenance employeesperforming work in manufacturing,fabricating,assem-bling,contract and repair shops, excluding all employeeswho are represented through collective-bargaining agree-ments with other unions affiliated with the AFL-CIO,office clerical employees,technical and professional em-ployees,guards and supervisors as defined in the Act."The complaint's allegation in this respect comports sub-stantiallywith the wording in the recognition clause ofthe collective-bargaining agreement between the parties,which expired on 31 May.The only difference in sub-stance between the old recognition clause and that whichwas plead in the complaint is that the complaint's allega-tion fails to mention the inclusion of workers operating..allmachines,mechanical devices and tools as may berequired to properly perform and complete the workcovered by the Scope of the[A]greement." Respondent'sproposal of 28 March sets forth a recognition clause con-sistentwith that which had been contained in the previ-ous collective-bargaining agreement,as did the Union'sproposal of 1 May. No change was made in the proposedrecognition clause in the proposals advanced by Re-spondent on 30 May, 11 June,or 27 November, or bythe Union's proposal advanced on 21 October,or by anyproposal advanced by any party during the course of thenegotiations. However,Respondent's answer denies para-graph 6 of the complaint,that being the paragraph set-ting forth the description of the unit.During the tele-phonic pretrial conference and at the trial itself,no reso-lutionwas reached,though counsel for the parties didagree during the course of the trial to get together at alater point and stipulate to some modified language satis-factory to all parties. The problem here arises from their'All dates willrefer to thecalendar year1985, unlessspecified other-wisefailure to have done so, and from the failure of eitherparty to subsequently mention the matter or bring it upin their briefs.Although I have no hesitance,based ontheir representation at trial and in conversations with me,in labeling this omission by counsel for the parties asmere inadvertence, rather then the product of a con-scious design to inject another issue into the case, I amnot at liberty to infer what their stipulation would havebeen.For, as I stated at the trial,the allegation regardingthe appropriate unit must be treated as though denied. Ofcourse,the burden of establishing every element of a vio-lation under the Act is on the General Counsel.WesternTug BcBargeCorp.,207 NLRB 163 fn.1(1973).Andsince a finding that bargaining has been sought for a unitappropriate for the purposes of collective bargaining isan essential element to a finding that Section 8(a)(5) ofthe Act has been violated,a failure of proof regarding itmight ordinarily lead to dismissal of the complaint, not-withstanding the strong sense that such failure was dueto mere inadvertence on the part of counsel for the par-ties.As has been demonstrated, however, the Union andRespondent have dealt with each other previously, andhave had prior collective-bargaining agreements,as wellas a number of proposals aimed at securing a new collec-tive-bargaining agreement to succeed the expired agree-ment.Also, as shown above,each of these agreements orproposals contain identical language in their respectiverecognition clauses.Ideem these documents to be suffi-cient evidence, in the absence of countering evidencefrom Respondent, of the appropriateness of the unit de-scribed in each such document.Accordingly,Ifind andconclude that a unit consisting ofAll production and maintenance employees in Re-spondent'splant located at 1136 Richfield Road,Placentia,California,performing work in manufac-turing, fabricating,assembling,contract and repairshops, including the operation of all machines, me-chanical devices and tools that may be required toproperly perform and complete the work coveredby the Scope of [prior collective bargaining agree-ments between the parties];excluding all employeeswho are presently represented through a collectivebargaining agreement with other unions affiliatedwith the AFL-CIO, officeand clerical employees,technical and professional employees,guards andsupervisory employeesconstitute a unit appropriate for the purposes of collec-tive bargaining within the meaning of Section 9(b) of theAct.2B. BackgroundRespondent,a California corporation, has, as notedabove,been engaged in the business of fabricating struc-tural steel,aswell as the fabrication and installation ofplating lines and fuming exhaust systems at its facility in2 This description is drawn from the several documentsmentionedabove, referring to the parties previous collective-bargaining agreementand their respective proposalsduring thecourse ofnegotiations, all ofwhich came into evidence as joint exhibits. L.W. LE FORT CO.Placentia,California.Respondent and the Unionhavehad a collective-bargaining relationship for over 40years.For the last 29 of those years, the Union's businessrepresentative,Jack Doore,has either conducted or as-sisted in negotiations toward the successive collective-bargaining agreements with Respondent.On 26 March the Union's president,George Cowie,wrote Respondent requesting that negotiations be com-menced toward a new agreement to replace that whichwas due to expire at the end of May. Respondent andtheUnion thereafter entered into negotiations and, infact, conducted nine bargaining sessions,on the follow-ing dates:11 and 25 April;1,7, 13, 17, and 23 May; and3 and 7 June.The negotiating parties also agreed that allagreements reached on individual issues would be subjectto modification prior to full agreement being reached. Fi-nally, the General Counsel notes in his brief that he doesnot contend that Respondent's conduct during negotia-tions through 30 May constitutes bad-faith bargaining perse.C. TheAlleged Threats1.Joseph Ennes Jr.Joseph Ennes Jr. worked for Respondent as a welderfrom 197,7,. untilMarch.During the 9 months precedingthe termination of his employment for medical reasons,he served as the Union's shop steward.Ennes recountedthat.-sometime in February he was talking with MichaelGrant,cone of the two owners of Respondent, who over-sees Respondent's plant and performs sales work in addi-tion toioperating-as a superintendent and plant manager.Accordingto. i Ennes,as they talked Grant mentionedthat Grant's father, who had operated the plant for manyyears, had learned-that he was not going to get a pensionfrom the Union,ostensibly because he did not work withtools.Ennes recalled Grant going on to say that he wasgoing to.get out of the Union and that "they were goingto try to get the, Union out of the shop altogether.".Under cross-examination,Ennes-testified that Grant toldhim that bothhe and his brother Joe were going toresign from the Union and that his father, also namedJoe, had been denied a union pension despite havingmade contributions to the Union'spensioh fund for along time.Mike Grant remembered the conversation,despite hisinability to place its exact time period.As he recalled,that particular conversation had been preceded by othersinwhich Ennes had expressed curiosity about the effortsof Mike Grant's father to obtain a pension.Mike Granthad been telling him in previous conversations that hisfather,Joe Grant,was having a difficult time. MikeGrant recalled that as he walked by Ennes that morning,Ennes asked him how his father was doing with his pen-sion and that he responded that he did not think hisfather was going to get a pension and that his father waspretty upset about it.Mike Grant went on to say that hetold Ennes that he was taking himself out of the Union,as was his brother, who is also a member of the manage-ment of Respondent.He explained this as motivated byhis understanding that the difficulty encountered by hisfatherwas that the trustees of the pension wished to349count only the time that his father spent working withhis hands in the trade.He denied saying anything toEnnes about what would occur in the upcoming negotia-tions.Grant was not asked specifically whether he hadtold Ennes that he intended to end the Union's represen-tation of employees in the shop.IcreditEnnes'testimony over that of Mike Grant.Ennes was careful not to enlarge on his statements andsuccessfullywithstood a vigorous cross-examination.Mike Grant,in contrast,was not even asked about thespecific point in controversy.Accordingly,Ifind and conclude that the- GeneralCounsel has proven the complaint'sallegation that inFebruary Respondent,throughGrant,threatened em-ployees by stating that there was not going to be a unionat Respondent.2. James PerezFormer employee James Perez worked for Respondentas a welder for about 6 months in 1984 and for about 2weeks in 1985.Thislastperiod of employment endingimmediately prior to the expiration of the collective-bar-gaining agreement,shown by other evidence to havebeen on 31 May.aPerez testified that one afternoon he was in the shopand was approached by Mike Grant,who told him thatthe collective-bargaining agreement was to expire in afew days and that he could lay him off so that he wouldbe able to collect unemployment compensation,inasmuchas he knew that the employees were going to walk outon strike. (Perez opted to be laid off.) Perez also went onto testify that Mike Grant said to him that there was notgoing to be a union anyway,that it was asking for toomuch,more than Respondent could afford.Perez furthertestified that he told at least three or four other employ-ees about Mike Grant's statement to the effect that therewould no longer be a union at the shop.According to Perez, this conversation withMikeGrant was apparently a followup to a conversation hehad had on the previous day with Mike Grant,duringwhich Mike Grant had told him of an incident that oc-curred when he Grant had been in a ball game and hadrun into the owner of another business such as Respond-ent's.Perez recounted that Mike Grant went on to say tohim that he was supposed to "get back" to the owner ofthe other shop and let him know what came about in thecontract negotiations and that he intended to tell theother owner that he Grant could not afford the Union.Finally,Perez testified that only several days preced-ing the conversations with Mike Grant, set out above, heoverheard an exchange between Grant and an employeenamed Preston Williams,who, it developed,is a brother-in-law to Grant.The exchange between Preston Williamsand Mike Grant was quite loud and heated, so that allthose in the shop could overhear it. According to Perez,Grant stated that Preston and another employee werenot working fast enough. When Williams responded thatPerez repeatedly asserted that his employment in 1985 was duringJune.and that the conversation about to be recited occurred immediatelyprior to 28 June.He was obviouslymistakenMike Grant admittedhaving this conversation with Perez, and that it occurred prior to I June. 350DECISIONSOF THE NATIONALLABOR RELATIONS BOARDthe blades on the machines he was given to work withwere dull and needed sharpening,Grant became upsetand called Williams a big cry baby and went on to saythat"once we get the Union out" he could fire Williams.Grant testified about these conversations,and admittedthat it occurred on the Thursday before the employeesvoted on whether to accept Respondent's finaloffer.4Grant would have it that he told Perez that he intendedto try to settle the dispute with the Union regarding anew collective-bargaining agreement,but he seems in hisfurther testimony to have tacitly acknowledged that heregarded the fact of a strike as a foregone conclusion.And, while he was asked to (and did)deny that he hadsaidwords to the effect that he would try to get rid ofthe Union,I regard his denial as tepid, and as not quitedirectlymeeting that which he had been accused of,which was that he had simply stated to Perez that therewas not going to be a union anyway.Grant also acknowledged that he had had a conversa-tionwith Perez on the day preceding that would havebeenWednesday, 29 May.He stated that during thisconversation,he simply told Perez of a conversation hehadwith the owner of another business in OrangeCounty on the previous night,and that he merely said toPerez that he had told his counterpart that the Unionwas asking for a heck of a lot and received a sort ofcommiserating response.And finally,he acknowledged that he had a disputewith Preston Williams in the shop, which may have beenoverheard by Perez and others.5Grant admitted that itwas probably true that during the course of the shoutingmatchwith his brother-in-law,PrestonWilliams, inwhich he upbraided his brother-in-law for being a slowworker,he probably did say that he would"fire his ass,"and that he"might have"said something to the effect of"To hell with you and the Union!"Perez was an extremely credible witness despite hisseeming inability to get a particular date straight. I haveno reason to doubt the truth of the substance of his testi-mony,especially in light of the less than fervent or con-vincing denials put forward by Mike Grant.Accordingly,Ifind and conclude that Respondent,through Grant, violated Section 8(a)(1) of the Act bythreatening employees when Grant told Perez on 30May that there was not going to be a union, as well asthe loud and angry threat overheard by Perez(and prob-ably others)in the shop in the latter part of June whenGrant threatened to fire Williams once the Union wasout of the way. I conclude that each such threat wouldnecessarily have the reasonable effect on employees ofrestraining them,and coercing them from engaging inunion activities.As far as the conversation between Grant and Perezgoes concerning the conversation that Grant recounted4 This would place the conversation on Thursday,30 May,because itis conceded by all the parties that the vote concerning acceptance or re-jection of the offer occurred on Saturday,IJune.5He explained that this occurred shortly following an incident be-tween an employee named Yates and other employees. According toGrant,Yateswas subjected to verbal harassment by union adherentswhich caused him to quit his job and remain off work for a couple ofdays.that he had had with the owner of another business at aball game,Ido not find that any of the language thererises to the level of a threat.At most,such language isambiguous or indicative of a state of mind by Grant thathe simply did not know what would happen in thefuture.D. FurtherBackgroundFactsRegardingthe AllegedRefusal toBargainIt seems clear that throughout the bargaininghistorybetween Respondent and the Union, they hadenjoyed anamicable relationship.Grievanceshad been few or non-existent.Indeed, the relationshipbetween Grant's fatherand Doore,theUnion'sbusiness agent,was such thatDoore hadliterallychanged Grant's diapers many yearsago.Nevertheless,inearly 1985 an incident occurredwhich, in myopinion,ties at theheart of theRespond-ent's greatly changed attitude toward theUnion.Ac-cording to Mike Grant,Doore's boss at the Union isMarvin Haines.Grant recalled that in the summer of1983Doore came to him asking him to give a job toMarvin Haines' son,a member ofthe Unionand out ofwork.Grant testifiedthat both Dooreand Haines wereold friends of his father and that "itwouldn'thave killedme to have an extra helper in theshop"; so out of friend-ship to Haines and Doore,and in consideration of thefriendship they had with his dad for many years, heagreed to give a job toyoung LloydHaines.Grant recalledthatLloyd worked therefor about ayear before being laidoff for lack of workand then wasrecalled after a time.After the layoff he worked for Re-spondent untilMarchorApril 1985. In February orMarch, however,Lloyd Haines, while working at Re-spondent's shop,got into an argument about who wasgoing to use a burningoutfitwithanother employeenamedHarry Davenport. Their fightwas confined toyelling at one another,with no pushing or shoving. Nev-ertheless,Mike Grant got in the middle and broke themup.He told both of them to go back to work and justdrop the matter.Davenport,according to Grant,turnedand went backto work,but Haines blew up and startedcursing,threw his tape measure against the wall, stormedout of the shop,got in his car, and drove away.This oc-curred sometimeshortly aftertheworkday had justbegun.Young Haines stayed awayfor thebalance of theday. Late thatafternoon,LloydHaines' father,MarvinHaines, calledGrant and asked what was happening.Grant related to him thestoryset out above.MarvinHaines then stated thathis son Lloydwould be back towork on thefollowing morning.Grantagreed.Beforetheir telephone conversation was over,Marvin HainestoldGrant that he was going tocome by tosee Grant.The next morningLloydHaines returnedto his jobwithRespondent.Thirty minutes or an hour later, hisfather,Marvin,showed up and came acrossMike Grantin the parking lot. Among other things, according toGrant's undisputed testimony, Marvin Haines told himthat he did not like what had happened yesterday, andthat his son had told him around the dinner table theprevious evening that there were a lot of things that L.W. LE FORT CO.were going on in the shop that he did not like, since heheard that Le Fort was getting away with too much,compared with other shops.Grant responded that he didnot know what he was talking about and went on to saythat the shop was run according to the Union's book,and that Respondent has always gotten along well withthe Union, since each had shown the ability to give alittlebit and sometimes to take a little bit in order toenjoy a good working relationship.Grant was met onlyby Marvin Haines' rejoinder that he did not like every-one in the shop picking on his son.At that Mike Grantrecounted how he,himself,had worked in the shop forhis dad for 15 or 20 years and had been picked on be-cause he was the son of the owner and that Lloyd, Mar-vin's son,was going through a little bit of the samething.Grant testified that Marvin Haines told him thathe was not "buying this crap"and went on to remarkthatDoore was letting Respondent get away with toomuch.Mike Grant testified that he told Haines, that hedid not know what he was talking about and he did notthink that he was being fair to Doore,and that they gotalong perfectly well.Then,according toGrant,MarvinHaines stated"That's bullshit,and if I have to, I'll come down hereevery day and I'll tell you how to run your company asfar as who you will hire and who you will put out onyour field jobs."Grant told Haines that he was full ofshit,and started to walk away.Then he calmed down abitandHaines grabbed him.Grant said to Haines,"Look,Marv, I don't know if you are picking on me be-cause I am a new,young owner, or if you think I'mgreen or what, but I'm not going to stand by and haveyou come and tell me how to run my business.Idon'tneed you and I don'tneed your union.If you want towork hand-in-hand like we have done in the past withMr. Doore and yourself and my father,I'llbe more thanhappy to work out with you people, but you're notgoing to tell me how to run my own company."MarvinHaines then left.According to Grant,after this incident Doore seemed"just a little bit cold,"and there was one grievance filedwhen Grant laid off Marvin Haines' son,together withthree or four other people, because of lack of work.E. The Alleged Refusalto BargainBriefly recapping,Respondent and the Charging Partywere parties to a successionof collective-bargainingagreements for approximately 40 years.The most recentagreement was effective from 1 June 1982 to 31 May1985. On 26March theChargingParty's president wroteRespondent a standard reopening letter to begin negotia-tions toward a newcollective-bargaining agreement. Re-spondent,through counsel,sent a similar letter to theCharging Party on 28 March and submitted proposalstoward a new contract on 29 March.Respondent met with the Union on 11 and25 Apriland I May in negotiations.On this last date,the Unionsubmitted a proposal to Respondent.The parties met in further negotiationson 7, 13, 17,and 23 May.On 29May Doore wrote a letter to all employees cov-ered by the expiring contract,telling them that a meeting351would be held on 1 June for them to accept or reject Re-spondent's "last and final proposal for a new workingagreement."On 30 May Respondent,through counsel,wrote toDoore stating that Respondent"has just concluded ex-tensive negotiations with you" and that the Respondent"deems that all meaningful negotiations have been con-cluded inasmuch as the major areas of dispute remain un-resolved."The letter went on to recite that it was en-closing a copy of the Respondent's best and final offer,that if Respondent's enclosed best and final proposal wasnot accepted by employees and the Union by 1 June thatitwould deem a bona fide impasse to have been reached,that if not accepted,all proposals from Respondent werewithdrawn,and that if not accepted,Respondent intend-ed to implement its final economic proposals.Finally, asrecited therein,Respondent's letter to Doore did enclosea copy of a complete proposal.Respondent's employees did meet and vote on the pro-posal before them.They determined to reject it. Howev-er, they did not vote to engage in strike activity andhave not done so to date.Instead,the parties met again on 3 and 7 June.As pre-viously noted,and as stipulated at the trial,the partiesfound themselves continuing to be in disagreement overprovisions for union security,checkoff,and pension.On 11 June Respondent through counsel, wrote to theUnion that Respondent was unwilling to reinstate certainprovisions that had been in its previous proposals havingto do with union shop and checkoff,and the Union'spension plan.This letter also enclosed another "finaloffer"from Respondent to the Union for a collective-bargaining agreement.6The letter went on to recite thatif not accepted by 14 June Respondent would deem abona fide impasse to have been reached and would auto-matically withdraw all offers.There has been no substantial change in the stance ofthe parties since that time, except that on 21 October theUnion submitted a proposal to Respondent and on 27November Respondent submitted a proposal to theUnion.At the trial the parties were able to stipulate that thedifferences between them that prevented a collective-bar-gaining agreement from being reached lay in the areas ofunion security,dues checkoff,and the pension plan. Al-though Respondent admits that it ceased making pay-ments to the pension,health,and welfare funds pursuantto provisions in the expired collective-bargaining agree-ment on 1 June,the parties stipulated further at trial that,should any liability be found on Respondent's part tohave continued such payments,that such liability shouldend as of 1 December.Discussions and ConclusionsThe General Counsel concedes in its brief that Re-spondent's conduct during negotiations through 30 Maydoes not constitute bad-faithbargainingper se. Yet hearguesthat the violations of Section 8(a)(1) of the Act, as° Albeit, for only1year,rather than2 years,as hasbeen previouslyproposed. 352DECISIONSOF THE NATIONALLABOR RELATIONS BOARDpreviously found,constitute valid evidence of Respond-ent'smindset throughout these negotiations,and particu-larly, in its presentation of what the General Counselterms "regressive"collective-bargaining proposals on 11June.In any discussion of allegations such as these, it isalways necessary to briefly review the duties owed toone another by the parties to collective-bargaining nego-tiations.First of all,the Act imposes on employers andunions alike the duty to conduct their negotiations withone another in good faith.The failure of a party to do somay result in a finding that it has committed an unfairlabor practice.In cases involving allegations against em-ployers, the violation is of Section 8(a)(5) of the Act,which makes it illegal for an employer to "refuse to bar-gain collectively with the representative of its employ-ees."Second,theobligation to bargain collectively, al-though never satisfied by application of rote or formula,is defined in Section 8(d) of the Act to includethe performance of the mutual obligation of the em-ployer and the representative of the employees tomeet at reasonable times and confer in good faithwith respect to wages, hours, and other terms andconditions of employment,or the negotiation of anagreement or any question arising thereunder, andthe execution of a written contract incorporatingany agreement reached if requested by either party,but such obligation does not compel either party toagree to a proposal or require the making of a con-cession;Determinations regarding good faith must necessarilybe made on a case-by-case basis.Itmust be remembered,however, that some sorts of conduct are deemed so pa-tently contrary to genuine desire to reach agreement thatproof of the mere fact of their occurrence will sustain afinding of a per se violation.Actions that fly in the faceof the 8(d) requirements have long been considered to beper se violationsof the Act's bargaining duty regardlessof any other good-faith activities.For example,if an em-ployer were,during negotiations,to make unilateral in-creases in wages, changes in merit wage policy and sickleave policy,all of which are deemed to be "mandatory"subjects of bargaining, it will be held guilty of a per seviolation of Section 8(a)(5).When faced with such a situ-ation,the Supreme Court saida refusal to negotiatein factasto any subject whichiswithin Section 8(d) and about which the unionseeks to negotiate,violates Section 8(a)(5), thoughthe employer has every desire to reach agreementwith the union upon an overall collective bargain-ing agreement and earnestly and all good faith bar-gains to that end.[NLRB v. Katz,369 U.S. 736, 743(1962).]However,obvious per se violations aside,the courts con-sider an employer's entire course of conduct, or the to-tality of circumstances,in determining good-or bad-faithbargaining.The appropriate standard is whether the cir-cumstances clearly indicate"a desire not to reach anagreement with the union."NLRB v. Reed & Prince Mfg.Co.,205 F.2d 131 (1st Cir.1953). InAltantaHilton &Tower,271NLRB 1600 (1984), the Board stated its ad-herence to this "totalityof conduct"test to be utilized indecidingwhetheran employer is, on the one hand, en-gaging in lawful,hard bargaining to achieve a contractthat it considers desirable,or, on theotherhand, is un-lawfully endeavoring to frustrate the possibilityof arriv-ing at any agreement.There theBoard specifically reiter-ated that a party is entitled to stand firm on a position ifhe reasonably believes that it is fair and proper or that hehas sufficient bargaining strengthto force theother partyto agree,citingNLRB v. AdvancedBusinessForms Corp.,474 F.2d 457, 467 (2d Cir. 1973).Adamant insistence ona bargaining position was again stated to be an insuffi-cient basis for a finding of bad faith in and of itself,citingNeon SignsCorp. v.NLRB,602 F.2d 1203 (5th Cir.1979).TheBoard inAtlantaHiltonTowerrecited anumber of criteriaof bad faith,among which were "un-reasonable bargaining demands," and "unilateral changesinmandatory subjects of bargaining."Nevertheless, theBoard held to its old and often stated view that employ-ers are bound to makesomereasonableeffortinsomedi-rection to compose differences with representatives ofemployees,in order that Section 8(a)(5) of the Act beread as imposingsome substantial obligation.Although notintending to depart from the GeneralCounsel's concession that Respondent did not engage inactivities that amount to per se violations of Section8(a)(5) of theAct prior to 30May, it must be observedthat Respondent was most certainly engaged in hard bar-gaining and was seeking substantial concessions at alltimes throughout these negotiations. As Respondent con-cedes in its brief, "the employer wished to delete fromthe prior agreement and the Union wished to retain theunion shop,the dues check-off, and employercontribu-tions to the National Boilermakers-Blacksmith PensionFund."The Respondent contends that it had sound,competitive business reasons for its positions on theseissues, such as the loss of gross volume and profit due tononunion competition,theUnion's inability to supplyworkers with requisite skills, the Employer's unwilling-ness to compel employees hired outsidetheUnion'shiring hall to join the Union, the increased costs associat-ed with the dues checkoff, the fear of future withdrawalliability under the pension plan, and genuine fear of lossof management controls as a result of the confrontationbetween Respondent's management and the"local lodgepresident [sic]." Respondent presented no documentationof any sort at thetrial insupport of these claims of eco-nomic distress.Nor did the testimony of Grant sustantial-ly assist Respondent's position,for I observed him to tes-tify only in vague and conclusionary terms, even assisted(as he was)by the leading and suggestive questions of hiscounsel,except regarding the issuesof hisconfrontationwith the Union's president.Grant's version of the confrontation is the only versionthat is in the record. I accept it as evidence of Respond-ent's valid concern at the time it occurred that a realchange in its relationship with the Union might be in theoffing.However,despite the fact that Grant thereafter L.W.' LE FORT CO.353found Doore to be"a little cold," and notwithstandingthe fact that one grievance was filed,I see no real war-rant for Respondent concluding that the Union had em-barked on a course remarkably different,in its relation-ship with Respondent,from that which had obtained fordecades.Nor, ofcourse,which might legitimize Grant'sthreatening statements to employees,found previously.Instead,itappears most likely to me that Grant's con-frontationwith the Union's president,plusGrant's un-happinesswith the failure of the Union to "bend therules" a bit and provide his father with a pension, werethe real motivating factors behind Respondent's changedbargaining posture in 1985, compared to previous years.Accordingly, I am inclinedto find thatthe changes setforth in Respondent'sbargaining proposal following IJune to be so regressive as to warrant my drawing theinference,given my understanding of the background setforth above,thatRespondent simply had no real intentto seek to compose its differences with its employees.Respondent's proposal of 30 May was rejected by em-ployees and its next proposal was simply to abolish theprevious practice and agreementforemployees to behired through the Union,a practice that was shown bythe evidence to have been followed between the partieswith a true spirit of accommodation for whatever condi-tions were current when a question arose.Its proposal also weakened the previous requirementthat 48 hours notice of layoff or recall be given,to pro-vide that it need only be given "whenever feasible."Other changes in provisions concerning qualifying forholiday pay,startup time,the probationary period, a con-tractual durationof only 1 year,and the abolition of anyright to compel arbitration feature the Respondent's pro-posal of 11 June.Considering these changes, together with the keyissues having to do with the union shop,the dues check-off,and the employer contributions to the pension,health,and welfare funds, it seems very difficult for meto imagine just how the employer could be said to havebeen making"some reasonable effort in some form tocompose his differences with the Union."NLRB v.AmericanNational InsuranceCo.,343U.S.395, 404(1952).Thus,Iwould find and conclude on these factsand circumstances that Respondent violated Section8(a)(1) and(5) of the Actby engaging in surface bargain-ing.There exists other,and even more persuasive evidenceof a violation of Section 8(a)(5) by Respondent. This isfurnished by the Respondent's unilateral implementationof a health and welfare plan for its employees,and itsconcurrent cessation of payments to the trust fund pro-vided in the expiring collective-bargaining agreement.Respondent contends that its actions in this regard areprivileged by virtue of its having proposed the abolitionof the payments to the joint trust throughout the negotia-tions as well as that a bona fide impasse in negotiationsoccurred on 1 June,when the employees rejected Re-spondent's contract proposal.The law relating to this issue is well settled.If the par-ties to collective-bargaining negotiations fail in good-faith efforts to reach agreement, an employer does notthereafter violate the Act by putting into effect, or im-plementing,provisionsthat are consistent with proposalspreviouslyadvancedto the collective-bargaining repre-sentativeof the employeesand that met with rejection.NLRBv.WilliamsburgSteel Products,369 U.S. 736, 745(1962);J.HofertCo.,269NLRB520 (1984);WesternNewspaperPublishingCo., 269 NLRB355 (1984). Suchfailure ofagreement is termed an "impasse."InTaftBroadcastingCo.,163 NLRB 475, 478 (1967),petitionfor review deniedsub nom.TelevisionArtistsAFTRA v. NLRB,395 F.2d 622 (D.C. Cit.1968), theBoardset forth certain firstprinciples relative to the con-cept ofimpasse,as follows:An employerviolateshis duty tobargain if, whennegotiations are sought or in progress,he unilateral-ly institutes changes in existing terms and conditionsof employment.On the otherhand,after bargainingto an impasse,that is, after good-faith negotiationshave exhausted the prospects of concluding anagreement,an employer does not violatethe Act bymaking unilateral changes that are reasonably com-prehendedwithin his pre-impasse proposals.Whether abargaining impasse exists is a matter ofjudgment.The bargaininghistory,the good faith ofthe parties in negotiations, the lengthof the negotia-tions,the importance of the issue or issues as towhich thereisdisagreement,the contemporaneousunderstandingof the partiesas to the state of nego-tiations are all relevant factors to be considered indeciding whether an impasse in bargaining existed.In a fairly recent case the Board has demonstrated its ad-herence tothe principlesannouncedinTaftBroadcasting.See E.L duPont & Co.,268 NLRB 1075 (1984).Itmust be conceded that the issues stipulated by theparties as having been those that prevented agreementwere each of extreme importance. Thus, it can not besaid that the unfair labor practices of Respondent, inthreatening its employees' and by engaging in surfacebargaininghave not fatallyflawed Respondent's argu-ment that it engaged in negotiations in good faith. Inother words,no matter how deadlocked the negotiationsappeared to have been on 1 June,they were tainted bythe unfair labor practicesof theRespondent.The evidentdeadlock was preventedthereby fromever ripening intoa good-faith impasse,which wouldhave privileged Re-spondent in its unilateral changes in the health and wel-fare system and pensionplan. Thisis so because a dead-lock that iscaused by a party whorefuses to bargain in7Two witnesses testified that while employees of Respondent, theywere threatened with words indicating that they could not depend on thecontinued presence of their collective-bargaining representative in theworkplace I have found those threats violative of Sec. 8(a)(1) of the Act.Irind here that they also reached a very substantial portion of Respond-ent'swork force,as, according to Grant's testimony,thatwork forceconsisted of approximately 19 employees at the time that the threats weremade Recalling that in addition to the two employees who heard thethreats, there were also three or four others to whom one employee re-peated the threats he had heard, it seems apparent that at least 20 to 25percent of the Respondent's total work force was made aware of Re-spondent's threats. The impact of such threats on the Union's base of sup-port among employees, including its ability to obtain stoke authorizaticn,can only be speculated on. 354DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDgood faithisnot a legally cognizable impassejustifyingunilateral action.Bethlehem Steel Co.,147NLRB 977,978 (1964);Northland Camps, Inc.,179 NLRB 36 (1969).See alsoNLRB v. Pacific Grinding Wheel Co.,572 F.2d1343, 1349 (9th Cir.1978). Based on these considerations,Ifind thatno impasseexisted from and after 1 June andthat,as a result,Respondent was not privileged to imple-ment itslast and final offersCONCLUSIONS OF LAWI.L.W. Le Fort Company,Inc. is now, and at alltimesmaterial has been an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2.InternationalBrotherhood of Boilermakers, IronShipbuilders,Blacksmiths, Forgers and Helpers LodgeNo. 92, AFL--CIO is a labor organization within themeaning of Section 2(5) of the Act.3.All production and maintenance employees in Re-spondent's plant located at 1136 Richfield Road, Placen-tia,California,performing work in manufacturing,fabri-cating,assembling,contract,and repair shops, includingthe operation of all machines,mechanical devices, andtools that may be required to properly perform and com-plete the work covered by the scope of (the collective-bargaining)agreement(that expired between the partieson 31 May 1985);excluding all employees who are pres-ently represented through a collective-bargaining agree-ment with other unions affiliated with the AFL-CIO,office and clerical employees,technical and professionalemployees,guards and supervisory employees constitutea unit appropriate for the purposes of collective bargain-ing within the meaningof Section 9(b) of the Act.4.Since at least on or about 1 June 1980, the Unionhas been the exclusive collective-bargaining representa-tive of all the employees in the unit found appropriateabove,for the purposes of collective bargaining, withinthe meaning of Section9(a) of the Act.5.By engaging in collective bargaining without a realintent to reach agreement and by instead engaging in"surface bargaining,"by unilaterally changing existingworking conditions at a time when no valid impasse innegotiations existed concerning mandatory subjects ofbargaining,and by threatening employees that their col-lective-bargaining representative would not be present toa Presuming,at this point,that the implementationof the last and finaloffer was sufficently "consistent" with the terms previously offered theUnion.represent them in the future,Respondent has violatedSection 8(a)(1) and(5) of the Act.6.Respondent has not violated the Act except as setforth above.7.The aforesaid unfair labor practices have a close, in-timate,and adverse effect on the free flow of commercewithin themeaningof Section 2(6) and (7) of the Act.THE REMEDYHaving found that the Respondent has committed vari-ous unfair labor practices,Iwill recommend that it berequired to cease and desist therefrom and to take certainaffirmative actions designed to effectuate the purposesand policies of the Act. Since the violationsof the Actdisclose an attitude on the partof theRespondent tobehave without regard to the rights of its employees, Iwill recommend to the Board a broad remedy designedto suppress any and all violations of a like or relatednature.HickmottFoods,242 NLRB 1357 (1979).Itwillbe required that Respondent bargain collectively in goodfaithwith the Union and,ifagreement is reached,embody that agreement in a written,signed contract. Re-spondent will also be required to post the usual noticeadvising employees of their rights and the results of thiscase.In order that the requirement to bargain in good faithmay have meaning,Respondent shall be ordered to rein-state the wages, hours, and working conditions in effectat the expiration of the 1982-1985 collective-bargainingagreement between the parties on 1 June 1985,if request-ed by the Union,and to maintain such wages,hours, andworking conditions in effect unless and until modified byagreement with the Union or reaching a valid impasse innegotiations.Because I have found that Respondent violated theAct by discontinuing its payments to the health,welfare,and pension funds provided for the unit employees underthe expired collective-bargaining agreement,I shall rec-ommend that Respondent be ordered to restore, on theUnion'swritten request, the health,welfare, and pensionprogram that was in effect previously,and to make pay-ments thereto identical to those that it would have paidhad it not unlawfully discontinued payments up until thestipulated cutoff date of the parties of 1 December 1985.Respondent shall also be required to make whole anyemployees for additional expenses incurred,or insurancebenefits lost by reason of its unilateral change in the in-surance coverage, together with interest as computed inFlorida SteelCorp.,231 NLRB651 (1977).[RecommendedOrderomitted from publication.]